DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to amendments and arguments filed on October 25, 2021. Claims 10-13 have been cancelled. Claims 1 and 14 have been amended. Claims 1-9 and 14-20 are currently pending and have been examined.

Response to Arguments
Claim Objections: Objection of claim 1 is withdrawn due to amendments.
Claim Interpretation (not positively cited): Claim interpretation of claims 2 and 3 is withdrawn due to amendments.
Claim Interpretation 112(f) 112(f) based claim interpretation of claims 10-13 is withdrawn due to cancellation of the claims.
112(a): The Applicant’s arguments regarding abstract idea 112(a) rejection of claims 1-20 has been fully considered and are persuasive. 112(a) rejection of claims 1-20 is withdrawn.
112(b)
101: The Applicant’s amendments and arguments regarding abstract idea based 101 rejection have been fully considered but are not persuasive.
The Applicant essentially argues that the amended limitations overcome the abstract idea based 101 rejection. The Applicant’s arguments are moot in light of substantive amendments that necessitate a reconsideration of the claims.
As such an updated 101 rejection is provided below.
102/103: The Applicant’s amendments and arguments regarding 102 rejection have been fully considered but are not persuasive.
The Applicant argues that the amended limitations overcome the cited references. The Applicant argues that the merchant attribute is dependent on customer. The Examiner disagrees. At least the “merchant’s API key” (see ¶ [0104] of Kalgi) is an attribute independent of the customer. Furthermore, the Applicant’s arguments are moot in light of substantive amendments that necessitated an updated search and reconsideration of the claims.
As such, due to the substantive amendments, new grounds of rejection have been applied to address the amendments and an updated 103 rejection is presented below that addresses claims 1-9 and 14-20.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 14-20 are further rejected under 35 U.S.C. 101 for being directed to signal per se.

In the instant case, claims 1-9 are directed to a product by process, claims 14-20 are directed to another product by process.

Claims 1 and 14 are directed to the abstract idea of payment information processing which is grouped under commercial or legal interactions subgrouping of organizing human activity. See 2019 Revised Patent Subject Matter Eligibility Guidance. Claim 1 recites: “registering … commercial entity parameter information”, “selecting … one or more registered commercial entities”, “inputting … consumer payment information”, “saving … the consumer payment information”, “inputting … consumer associated commercial entity parameter information”, “correlating … the consumer payment information with the commercial entity parameter information and the consumer associated commercial entity parameter information”, “updating … the consumer payment information”. Claim 14 recites: “receiving … one or more registered commercial entities”, “receiving … at least credit card information”, “sending … indicators to each selected commercial entity”, “receiving … commercial entity parameter information”, “correlating, …, the credit card information with the commercial entity parameter information”, “updating, …, the credit card information”. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as a payment information correlation system, a commercial entity payment information correlation interface, a consumer payment information correlation interface, a payment information correlation database, one or more commercial entities, a commercial entity access interface unit, a consumer access interface unit, processor(s), processor device(s) represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use (see MPEP 2106.5 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of processing payment information. As such, the additional elements do not integrate the abstract idea into a practical application.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of processing payment information using computer technology (e.g.: processor(s), see specification as filed ¶ [0046], FIG. 5). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, 
Hence claims 1 and 14 are not patent eligible.

As per dependent claims 2-6, 9, and 15-20, these claims further define the abstract idea noted in claims 1 and 14. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims 2-6, 9, and 15-20 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

As per dependent claims 7 and 8, the dependent claims recite the additional elements of at least one financial entity. The additional elements are considered to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea when considered for patent eligibility under Prong Two of Step 2A. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Even in combination, these additional elements do not integrate the abstract idea into a practical application. Furthermore, in step 2B, as noted above, the additional elements are also determined to be mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. In addition, the dependent claims include no indication that they involved an ordered combination of steps that are enough to indicate that the dependent claims include material that amounts to be significantly more that the abstract idea. For these reasons, 
Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a signal per se (a computer-readable storage media, first program code, stored on the computer-readable storage media, …). ¶ [0059] of the specification as filed discloses “[t]he computer readable medium may be a computer readable signal medium or a computer readable storage medium”. The specification specifically recites a signal.

The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re ZIetz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not 

The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 US.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 US.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134F.3d 1473 (Fed. Cir. 1998).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150019944 A1 (Kalgi) in view of US 20180060865 A1 (Dean).

As per claim 1, Kalgi teaches, 
registering, by one or more commercial entities with a payment information correlation system, commercial entity parameter information (¶ [0104] “merchant’s API key”) via a commercial entity payment information correlation interface (¶ [0092], [0093]),
registering, by a consumer with the payment information correlation system, via a consumer payment information correlation interface (¶ [0116]) with which the consumer has done transactions (¶ [0080] “re-assign any reference connections previously using that payment account”) 
selecting, by the consumer, one or more registered commercial entities via the consumer payment information correlation interface (¶ [0116]),
inputting, by the consumer, consumer payment information via the consumer payment information correlation interface (¶ [0116])

inputting, by one or more selected registered commercial entities responsive to selection of the commercial entity, consumer associated commercial entity parameter information via respective commercial entity payment information correlation interfaces (¶ [0117]), 
automatically updating, by the payment information correlation system at appropriate ones of the one or more selected registered commercial entities, the consumer payment information based on at least consumer associated commercial entity parameter information associated with the appropriate ones of the one or more selected registered commercial entities (¶ [0088], [0110]).

Kalgi does not explicitly teach, however, Dean teaches,
correlating, by a payment information correlation database (¶ [0023] “authentication server 230 maintains a database”) for each of the one or more selected registered commercial entities (FIG. 2, item 230, ¶ [0024] “vendor system”), by joining (¶ [0025] “stores .. in association …”) the consumer payment information (¶ [0025] “payment information”) with the commercial entity parameter information (¶ [0025] “vendor information”) and the consumer associated commercial entity parameter information (¶ [0025] “device identifier”).
It would have been obvious before the effective file date to associate merchant and customer information with attributes of Dean in Kalgi. The motivation would be to enhance payment authorization by establishing trust between merchant and customer 

As per claim 14, Kalgi teaches, 
registering, by one or more commercial entities with a payment platform, commercial entity parameter information via a commercial entity payment information correlation interface ((¶ [0116]),
receiving, from a consumer at the payment platform, one or more registered commercial entities (¶ [0092], [0093]) for which the consumer has done transactions (¶ [0080]),
receiving, from the consumer at the payment platform, at least credit card information (¶ [0116]),
sending, by the payment platform, indicators to each selected commercial entity (¶ [0116]),
receiving, from each selected commercial entity, commercial entity parameter information (¶ [0117]),
automatically updating, by the payment platform at each commercial entity, the credit card information based on the commercial entity parameter information for each commercial entity (¶ [0088], [0110]).

Kalgi does not explicitly teach, however, Dean teaches,
by join (¶ [0025]), by the payment platform (¶ [0023]) for each selected registered commercial entity (¶ [0024]), the credit card information with the commercial entity parameter information (¶ [0025]).
It would have been obvious before the effective file date to associate merchant and customer information with attributes of Dean in Kalgi. The motivation would be to enhance payment authorization by establishing trust between merchant and customer through attributes such as device identifier that establish repeat transactions between the parties.

As per claims 2 and 15, combination of Kalgi and Dean teach all limitations of claims 1 and 14. Kalgi also teaches, 
wherein the consumer associated commercial entity parameter information includes a synchronization interval (¶ [0242]-[0243], [0250])
further storing instructions operable to cause one or more processors to perform operations comprising (¶ [0047]),
the updating is performed at the synchronization interval (¶ [0242]-[0243], [0250]).

Kalgi also teaches, 
wherein the commercial entity parameter information includes an updating interval (¶ [0242]-[0243], [0250]).

As per claim 3, combination of Kalgi and Dean teach all limitations of claims 1 and 2. Kalgi also teaches, 
wherein the updating is performed due to a consumer driven event (¶ [0088]).

As per claim 4, combination of Kalgi and Dean teach all limitations of claim 1. Kalgi also teaches, 
generating a unique identifier for the consumer payment information (¶ [0088]).

As per claim 5, combination of Kalgi and Dean teach all limitations of claims 1 and 4. Kalgi also teaches, 
sending, to the one or more selected registered commercial entities, an indicator of inputted consumer payment information (¶ [0098]).

As per claim 6, combination of Kalgi and Dean teach all limitations of claim 1. Kalgi also teaches, 
wherein the consumer payment information includes credit card information and contact information (¶ [0113]).

As per claim 7, combination of Kalgi and Dean teach all limitations of claims 1 and 6. Kalgi also teaches, 
registering, by the consumer with at least one financial entity, via the consumer payment information correlation interface (FIG. 19, ¶ [0132]).

As per claims 8 and 16, combination of Kalgi and Dean teach all limitations of claims 1, 6, 7, and 14. Kalgi also teaches, 
updating, by the at least one financial entity, the consumer payment information based on changes to the credit card information upon consumer approval (¶ [0157]).

Kalgi also teaches, 
receiving updated credit card information at the payment platform (¶ [0157]).

As per claims 9 and 17, combination of Kalgi and Dean teach all limitations of claims 1, 6-8, and 14, 16. Kalgi also teaches, 
triggering an update of the consumer payment information at appropriate ones of the one or more selected registered commercial entities (¶ [0157]).

Kalgi also teaches, 
triggering an update in response to receipt of updated credit card information at the payment platform (¶ [0157]).

As per claim 18, combination of Kalgi and Dean teach all limitations of claim 14. Kalgi also teaches, 
receiving, from one or more commercial entities, registration information including at least communication protocols, security protocols, and authentication protocols (¶ [0099).

As per claim 19, combination of Kalgi and Dean teach all limitations of claim 14. Kalgi also teaches, 
receiving, by the payment platform, an indication of a failed credit card confirmation (¶ [0131]).

As per claim 20, combination of Kalgi and Dean teach all limitations of claims 14 and 19. Kalgi also teaches, 
sending, by the payment platform, an indication of the failed credit card confirmation to the consumer (¶ [0131]) and each commercial entity associated with the failed credit card confirmation (¶ [0128]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692